CCA 201300463. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
THE CONVENING AUTHORITY ISSUED AN INSTRUCTION THAT LIMITED COURT-MARTIAL MEMBERS NOMINATIONS TO PERSONNEL IN PAY-GRADES OF E-6 AND ABOVE. THE LOWER COURT ASSUMED THIS SYSTEMATIC EXCLUSION OF PERSONNEL WAS ERROR, BUT HARMLESS. SHOULD THIS COURT SET ASIDE APPELLANT’S CONVICTIONS PURSUANT TO UNITED STATES v. KIRKLAND DUE TO THE UNRESOLVED APPEARANCE OF UNFAIRNESS?
No briefs will be filed under Rule 25,